                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

     RESHAWN M. LUNSFORD,                            )
                                                     )
             Plaintiff,                              )
                                                     )
     v.                                              )    NO. 3:19-cv-00079
                                                     )
     DAVIDSON COUNTY SHERIFF                         )    JUDGE RICHARDSON
     OFFICE et al.,                                  )
                                                     )
             Defendants                              )

                                    MEMORANDUM OPINION

          Plaintiff Reshawn M. Lunsford, proceeding pro se, brings this civil complaint asserting

claims for violations of his federal civil rights by various correctional officers at the Davidson

County Sheriff’s Office. Because Plaintiff proceeds in forma pauperis, the complaint is before the

court for an initial review.

I.        Standard of Review

          Under 28 U.S.C. § 1915(e)(2), the Court must conduct an initial review of any complaint

filed in forma pauperis and dismiss it if it is frivolous or malicious, fails to state a claim for which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

The Sixth Circuit has confirmed that the dismissal standard articulated by the Supreme Court in

Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007),

“governs dismissals for failure to state a claim under [that statute] because the relevant statutory

language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir.

2010).

          Thus, in reviewing the complaint to determine whether it states a plausible claim, “a district

court must (1) view the complaint in the light most favorable to the plaintiff and (2) take all well-
pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561F.3d 478, 488 (6th

Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). The

court must then consider whether those factual allegations, accepted as true, “plausibly suggest an

entitlement to relief.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556

U.S. at 681). A “pro se complaint . . . must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Even under this lenient standard,

pro se plaintiffs must meet basic pleading requirements. Martin v. Overton, 391 F.3d 710, 714 (6th

Cir. 2004).

II.    Factual Allegations

       Plaintiff states that, on September 18, 2018, he was being booked into the Davidson County

Jail. He alleges that he was attacked without provocation by several correctional officers, slammed

to the ground, kicked in the eye, and sprayed with pepper spray while he was already in leg irons

and hand cuffs. He was told that “additional charges would be added,” but no charges based on

this incident were brought against him. As a result of the alleged assault, Plaintiff sustained a black

eye, a “deep bone bruise,” and burns from the pepper spray.

       Based on these allegations, he claims that he was subjected to the use of excessive force in

violation of his constitutional rights and denied medical treatment as well. He seeks damages

arising from his injuries, including compensation for pain and suffering. Besides naming the

Davidson County Sheriff’s Office, Plaintiff identifies as defendants five correctional officers he

claims were involved in the incident: Corrice Thompson, Jorge Torres, Marvin Ramsey, Scott

Satterlee, and Kimetha Jones.

III.   Discussion

       Plaintiff does not identify the basis for this Court’s jurisdiction, but the Court understands


                                                  2
Plaintiff’s claims to be brought under 42 U.S.C. § 1983, based on the alleged use of excessive

force by Thompson, Torres, Ramsey, Satterlee, and Jones.

       In order to state a claim under § 1983, a plaintiff must plead two elements: “(1) deprivation

of a right secured by the Constitution of laws of the United States (2) caused by a person acting

under color of state law.” Hunt v. Sycamore Cmty. Sch. Dist. Bd. of Educ., 542 F.3d 529, 534 (6th

Cir. 2008) (citing McQueen v. Beecher Cmty. Sch., 433 F.3d 460, 463 (6th Cir. 2006)).

       Thompson, Torres, Ramsey, Satterlee, and Jones, as correctional officers employed by the

Davidson County Sheriff’s Office, are state actors. See, e.g., Cochran v. Gilliam, 656 F.3d 300,

305 (6th Cir. 2011) (recognizing that sheriff’s deputies are state actors). They are alleged to have

used excessive force in responding to an incident involving Plaintiff while he was in custody.

These allegations implicate Plaintiff’s rights under either the Eighth or Fourteenth Amendment to

the United States Constitution, depending upon his status as a prisoner or pretrial detainee at the

time the incident occurred. Accepting as true Plaintiff’s allegations, as the Court must in

conducting this initial review, the Court finds that Plaintiff has alleged facts that, if true, suggest

that the beating he received while in custody was unnecessary and in excess of that justified by the

circumstances. The complaint states colorable claims against Defendants Thompson, Torres,

Ramsey, Satterlee, and Jones under 42 U.S.C. § 1983.

       The next question is whether the complaint states a claim against the Davidson County

Sheriff’s Office. The Sheriff’s Office is a division of the Metropolitan Government of Nashville

and Davidson County (“Metro”), but is not itself a separate legal entity susceptible to liability

under § 1983. See, e.g., Boykin v. Van Buren Twp., 479 F.3d 444, 450 (6th Cir. 2007) (rejecting

claim against township police department on the basis that it was subsumed within township itself

for purposes of establishing municipal liability); Rhodes v. McDannel, 945 F.2d 117, 120 (6th Cir.


                                                  3
1991) (“[T]he Sheriff’s Department is not a legal entity subject to suit[.]” (citation omitted)). See

also Mathes v. Metro. Gov’t of Nashville & Davidson Cty., No. 3:10-cv-0496, 2010 WL 3341889,

at *1–2 (M.D. Tenn. Aug. 25, 2010) (collecting cases holding that police and sheriff’s departments

are not entities subject to suit under § 1983). On this basis alone, the claims against the Davidson

County Sheriff’s Office must be dismissed.

       Even if the Court broadly construes the complaint as asserting claims against Metro, rather

than the Sheriff’s Office, they would still be subject to dismissal. While a municipality is

considered a “state actor” subject to suit under 42 U.S.C. § 1983, a municipality cannot be held

responsible for an alleged constitutional deprivation unless there is a direct causal link between a

policy or custom of the municipality and the alleged constitutional violation. Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 694 (1978). To state a claim against a municipality, a plaintiff must

“identify the policy, connect the policy to the city itself and show that the particular injury was

incurred because of the execution of that policy.” Garner v. Memphis Police Dep’t, 8 F.3d 358,

364 (6th Cir. 1993) (citations omitted). In this case, Plaintiff has not attempted to identify a policy

or show how he was injured as the result of the execution of any such policy. He fails to state a

claim against Metro or the Sheriff’s Department.

IV.    Conclusion

       The claims against the Davidson County Sheriff’s Office will be dismissed, but the claims

against Corrice Thompson, Jorge Torres, Marvin Ramsey, Scott Satterlee, and Kimetha Jones will

be permitted to proceed. An appropriate order is filed herewith.




                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE


                                                  4
